DETAILED ACTION
This office action response the Request for Continued Examination application on 10/19/2021.
Claims 1-2, 4-7, 9-13, and 17-19 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
Response to Amendment
This communication is in response to the amendments filed on October 19, 2021. Claims 1, 6, and 9 have been amended. Claims 3, 8, and 14-16 are cancelled. Claim 1-2, 4-7, 9-13, and 17-19 are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 6, and 9 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application Publication No. 2016/0374035), (“Wang”, hereinafter), in view of ISHIDA et al. (U.S. Patent Application Publication No. 2012/0208581), (“Ishida”, hereinafter).
As per Claim 1, Wang discloses a method for accessing a system information area (see, system information block (SIBs), disclosed, [0051], and Fig. 1) or a network area, comprising: 
receiving, by a terminal, at least one initial access signal (IAS) transmitted from the system information area or the network area (see, e.g., the UE 115 may receive one or more system information block (SIBs) and a master information block (MIB), the MIB 
obtaining, by the terminal, one or more of a subframe boundary, a system bandwidth, a starting frequency and an ending frequency of the system information area or the network area based on the received IAS (see, e.g., The MIB may contain system bandwidth information, and determine the timing structure boundary disclosed, [0041, 0050-0051], and  Fig. 1). 
Wang doesn’t appear to explicitly disclose: 
 wherein each of the at least one IAS comprises a synchronization signal, 
each of the at least one IAS is transmitted at any frequency position in a bandwidth of one downlink band occupied by the system information area or the network area, and each transmitting position for the at least one IAS in a subframe is pre- defined by the system information area or the network area with the terminal.
However, Ishida discloses wherein each of the at least one IAS comprises a synchronization signal ([see, e.g., receives a synchronization signal, [0059], and Fig. 6]), each of the at least one IAS is transmitted at any frequency position in a bandwidth of one downlink band occupied by the system information area or the network area ([see, e.g., wherein the transmits an initial access signal (step S2), a transmission timing, frequency, and signal sequence of initial access signal and a bandwidth used by the system [0059], and Fig. 6]), and 
each transmitting position for the at least one IAS in a subframe is pre- defined by the system information area or the network area with the terminal ([see, e.g., wherein the initial access mobile terminal u.sub.0 transmits an initial access signal utilize the 
In view of the above, having the system of Wang and then given the well-established teaching of Ishida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Wang as taught by Ishida. The motivation for doing so would have been to provide distributed antenna system results boosting the coverage area between the base station antennas and the mobile terminals (Ishida, ¶ [0007]).
As per Claim 2, Wang and Ishida disclose the method according to claim 1, and Wang further discloses wherein the obtaining, by the terminal, one or more of the subframe boundary, the system bandwidth, the starting frequency and the ending frequency of the system information area or the network area based on the received IAS comprises: 
obtaining, by the terminal, the subframe boundary of the system information area or the network area based on a pre-defined transmitting position for the IAS in a subframe (see, e.g., wherein the MIB may contain system bandwidth information, determine the timing structure boundary of the system information, boundary between the periodic synchronization signal and non-periodic synchronization signal (e.g., a boundary corresponding to a system timing structure boundary) disclosed, [0041, 0050-0051], and  Fig. 1); or 

demodulating, by the terminal, a signal corresponding to the IAS based on a pre-defined time-frequency relationship between the IAS and the signal, to obtain the system bandwidth, the starting frequency and/or 
the ending frequency of the system information area or the network area, wherein the signal comprises the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area.
As per Claim 4, Wang and Ishida disclose the method according to claim 1, and Wang further discloses wherein a plurality of IASs are distinguished from each other using any one or combination of time division multiplexing, frequency domain multiplexing and code division multiplexing (see, e.g., communications systems such as code division multiple access (CDMA), time division multiple access (TDMA), frequency division multiple access (FDMA) disclosed, [0049, 0137], and Fig. 1).
As per Claim 5, Wang and Ishida disclose the method according to claim 1, and Wang further discloses wherein the system information area or the network area is formed by one or more stations (see, e.g., access a wireless network may perform an initial cell search by detecting a PSS from a base station 105 disclosed, [0049-0051], and Fig. 1) and each of the at least one IAS is transmitted by one of the stations or a group of the stations (see, e.g., initial cell synchronization, the UE 115 may receive a master information block (MIB) and the MIB carries a few important pieces of 
As per Claim 6, Wang discloses a method for accessing a system information area (see, system information block (SIBs), disclosed, [0051], and Fig. 1) or a network area, comprising: 
determining, by the system information area or the network area, at least one initial access signal (IAS) ([see, e.g., the UE 115 may receive one or more system information block (SIBs) and a master information block (MIB), the MIB carries a few important pieces of information for UE initial access, disclosed, [0050-0051], and  Fig. 1]); and 
transmitting the IAS by the system information area or the network area ([see, e.g., the initial access transmitted from a base station 105, disclosed, [0050-0051], and Fig. 1]), to enable a terminal having received the IAS to obtain one or more of a subframe boundary, a system bandwidth, a starting frequency and an ending frequency of the system information area or the network area based on the received IAS (see, e.g., The MIB may contain system bandwidth information, and determine the timing structure boundary disclosed, [0041, 0050-0051], and  Fig. 1). 
Wang doesn’t appear to explicitly disclose: wherein each of the at least one IAS comprises a synchronization signal, each of the at least one IAS is transmitted at any frequency position in a bandwidth of one downlink band occupied by the system information area or the network area, and each transmitting position for the at least one IAS in a subframe is pre- defined by the system information area or the network area with the terminal. 

each transmitting position for the at least one IAS in a subframe is pre- defined by the system information area or the network area with the terminal ([see, e.g., wherein the initial access mobile terminal u.sub.0 transmits an initial access signal utilize the antenna identifier (antenna ID) for data communication by using a predetermined antenna (corresponding to pre- defined subframe by the system information), [0058-0059], and Fig. 6]). 
In view of the above, having the system of Wang and then given the well-established teaching of Ishida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Wang as taught by Ishida. The motivation for doing so would have been to provide distributed antenna system results boosting the coverage area between the base station antennas and the mobile terminals (Ishida, ¶ [0007]).



As per Claim 7, Wang and Ishida disclose the method according to claim 6, and Wang further discloses wherein the transmitting the IAS by the system information area or the network area, to enable the terminal having received the IAS to obtain one or more of the subframe boundary, the system bandwidth, the starting frequency and the ending frequency of the system information area or the network area based on the received IAS comprises: 
transmitting the IAS by the system information area or the network area, to enable the terminal having received the IAS to obtain the subframe boundary of the system information area or the network area based on a pre-defined transmitting position for the IAS in a subframe; or to enable the terminal having received the IAS to obtain the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area based on a pre-defined mapping relationship between the IAS and the system bandwidth; or to enable the terminal having received the IAS to demodulate a signal corresponding to the IAS based on a pre-defined time-frequency relationship between the IAS and the signal and obtain the system bandwidth, the starting frequency and/or  the ending frequency of the system information area or the network area, wherein the signal comprises the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area ([see, e.g., wherein the MIB (corresponding to the system information area) may contain system bandwidth information, determine the timing structure boundary of the system information, boundary between the periodic synchronization signal and non-periodic synchronization signal (e.g., a boundary 
As per Claim 9, Wang discloses a device for accessing a system information area or a network area, comprising: 
a memory ([see, item 915 disclosed, [0090], and Fig. 9]); 
a processor ([see, item 905 disclosed, [0090], and Fig. 9]), configured to read a program in the memory to perform following processes: 
receiving at least one initial access signal (IAS) transmitted from the system information area or the network area ([see, e.g., the UE 115 may receive one or more system information block (SIBs) and a master information block (MIB), the MIB carries a few important pieces of information for UE initial access, disclosed, [0050-0051], and  Fig. 1]); and 
obtaining one or more of a subframe boundary, a system bandwidth, a starting frequency and an ending frequency of the system information area or the network area based on the received IAS (see, e.g., The MIB may contain system bandwidth information, and determine the timing structure boundary disclosed, [0041, 0050-0051], and  Fig. 1); and 
a transceiver, configured to receive and transmit data ([see, e.g., a transceiver 935, may communicate bi-directionally, via the antenna(s) 940, disclosed, [0090-0091], and Fig. 9]). 
Wang doesn’t appear to explicitly disclose: wherein each of the at least one IAS comprises a synchronization signal, each of the at least one IAS is transmitted at any frequency position in a bandwidth of one downlink band occupied by the system information area or the network area, and each transmitting position for the at least one IAS in a subframe is pre- defined by the system information area or the network area with the terminal.
However, Ishida discloses wherein each of the at least one IAS comprises a synchronization signal([see, e.g., receives a synchronization signal, [0059], and Fig. 6]), each of the at least one IAS is transmitted at any frequency position in a bandwidth of one downlink band occupied by the system information area or the network area ([see, e.g., wherein the transmits an initial access signal (step S2), a transmission timing, frequency, and signal sequence of initial access signal and a bandwidth used by the system [0059], and Fig. 6]), and 
each transmitting position for the at least one IAS in a subframe is pre- defined by the system information area or the network area with the terminal ([see, e.g., wherein the initial access mobile terminal u.sub.0 transmits an initial access signal utilize the antenna identifier (antenna ID) for data communication by using a predetermined antenna (corresponding to pre- defined subframe by the system information), [0058-0059], and Fig. 6]).
In view of the above, having the system of Wang and then given the well-established teaching of Ishida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Wang as taught by Ishida. The motivation for doing so would have been to provide distributed antenna system results boosting the coverage area between the base station antennas and the mobile terminals (Ishida, ¶ [0007]).

As per Claim 10, Wang and Ishida disclose the device according to claim 9, and Wang further discloses wherein the processor is further configured to: 
obtain the subframe boundary of the system information area or the network area based on a pre-defined transmitting position for the IAS in a subframe; or obtain the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area based on a pre-defined mapping relationship between the IAS and the system bandwidth; or demodulate a signal corresponding to the IAS based on a pre-defined time-frequency relationship between the IAS and the signal, to obtain the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area, wherein the signal comprises the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area ([see, e.g., wherein the MIB may contain system bandwidth information, determine the timing structure boundary of the system information, boundary between the periodic synchronization signal and non-periodic synchronization signal (e.g., a boundary corresponding to a system timing structure boundary) disclosed, [0041, 0050-0051], and  Fig. 1]);
As per Claim 11, Wang and Ishida disclose the device according to claim 9, and Wang further discloses wherein the IAS is transmitted at any frequency position or a predefined frequency position in a bandwidth occupied by the system information area or the network area, and the transmitting position for the IAS in a subframe is pre-defined by the system information area or the network area with a user ([see, e.g., The MIB may contain system bandwidth information for UE initial access, the MIB may be transmitted at any frequency position, such as transmitted on broadcast every fourth 
          As per Claim 12, Wang and Ishida disclose the method according to claim 6, and Wang further discloses comprising: 
a memory ([see, item 1315 disclosed, [0103], and Fig. 13]); 
a processor ([see, item 1305 disclosed, [0103], and Fig. 13]), configured to read a program in the memory to perform following processes: 
determining the at least one initial access signal (IAS) ([see, e.g., the UE 115 may receive one or more system information block (SIBs) and a master information block (MIB), the MIB carries a few important pieces of information for UE initial access, disclosed, [0050-0051], and  Fig. 1]), and 
transmitting the at least one IAS ([see, e.g., the initial access transmitted from a base station 105, disclosed, [0050-0051], and Fig. 1]), to enable the terminal having received the IAS to obtain one or more of the subframe boundary, the system bandwidth, the starting frequency and the ending frequency of the system information area or the network area, based on the received IAS (see, e.g., The MIB may contain system bandwidth information, and determine the timing structure boundary disclosed, [0041, 0050-0051], and  Fig. 1); and 
a transceiver, configured to receive and transmit data ([see, e.g., a transceiver 1335, may communicate bi-directionally, via the antenna(s) 1340, disclosed, [0103], and Fig. 9]).
As per Claim 13, Wang and Ishida disclose the device according to the claim 12, and Wang further discloses wherein the processor is further configured to transmit the 
As per Claim 17, Wang and Ishida disclose the device according to claim 9, and Wang further discloses wherein a plurality of IASs are distinguished from each other using any one or combination of time division multiplexing, frequency domain multiplexing and code division multiplexing ([see, e.g., communications systems such as code division multiple access (CDMA), time division multiple access (TDMA), frequency division multiple access (FDMA) disclosed, [0049, 0137], and Fig. 1]).
As per Claim 18, Wang and Ishida disclose the device according to claim 9, and Wang further discloses wherein the system information area or the network area is formed by one or more stations ([see, e.g., access a wireless network may perform an initial cell search by detecting a PSS from a base station 105 disclosed, [0049-0051], and Fig. 1]) and each of the at least one IAS is transmitted by one of the stations or a group of the stations ([see, e.g., initial cell synchronization, the UE 115 may receive a master information block (MIB) and the MIB carries a few important pieces of information for UE initial access, and the initial access transmitted from a base station 105, disclosed, [0050-0051], and Fig. 1]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Ishida, and further in view of Kim et al. (U.S. Patent Application Publication No. 2014/0169361), (“Kim”, hereinafter).
As per Claim 19, Wang and Ishida disclose the method according to claim 1, and Wang doesn’t appear to explicitly disclose: wherein the at least one IAS is used for cell synchronization, time domain/frequency domain synchronization and system information reception in cell.
However Kim disclose wherein the at least one IAS is used for cell synchronization, time domain/frequency domain synchronization and system information reception in cell ([see, e.g., wherein the obtain initial synchronization information, obtain the initial synchronization information using a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) , the a frequency domain position disclosed [0175,0178, 0180, 0194], and Fig. 10a-b).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BERHANU D BELETE/Examiner, Art Unit 2468         /PARTH PATEL/                                               Primary Examiner, Art Unit 2468